Citation Nr: 1022889	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-22 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales
INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran attended a hearing before 
the undersigned in December 2009.

The appeal for service connection for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

Any back injury the Veteran experienced in service was acute 
and transitory and is unrelated to the Veteran's current back 
disorder.


CONCLUSION OF LAW

The Veteran's back disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
June 2006.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain. The Veteran was also notified of the types of 
evidence that might be relevant to support the claims. The 
duty to notify as to the claim for service connection is met. 
The Veteran was also advised as to disability evaluations and 
effective dates in that letter.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled. VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted service treatment records and VA treatment 
records.  The Veteran was afforded a VA examination in 
January 2007.   See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran's back was normal upon entrance into service.  
Service treatment records show the Veteran injured his back 
in April 1978.  He was stationed in Korea and was removing a 
radar transmitter off an aircraft.  He was on a stand and the 
brakes of the stand failed, pulling the 140 pound transmitter 
onto his back.  Subsequent physical examinations do not show 
complaints of further back problems.  For example, a normal 
back was reported and found in June 1981, March 1986, and 
October 1990.  The Veteran was seen for various medical 
problems many times in service, including a broken toe, and 
never complained about his back, despite having the 
opportunity to do so.  The Veteran's back was normal on 
discharge in February 1995.

The Board has carefully reviewed the Veteran's post-service 
medical records.  The first evidence of back problems since 
April 1978 was in May 2005, when the Veteran was seen for a 
lower back strain that the private doctor marked "work-
related."  In October 2005 lumbar disc bulging was 
diagnosed.  In January 2004 a history of lower back pain with 
no known cause was noted.  An MRI in July 2006 showed bulging 
discs, a small tear, and complex changes.  An MRI in January 
2007 showed mild disc bulge and facet joint arthritis. 

The Veteran attended a VA examination in January 2007.  He 
reported dull, daily, pain in the lumbar area.  Flare-ups 
occurred daily and were a 9 out of 10 on a pain scale, 
lasting one to two hours.  Rest and lying down helped with 
the pain.  The Veteran's occupation was impacted in that he 
could only do limited lifting.  Range of motion was limited.  
Radiologic examination showed mild degenerative changes.  The 
examiner diagnosed mild degenerative arthritis of the lumbar 
spine with chronic low back pain and minimal disability.  The 
examiner found that the Veteran's back disorder was less 
likely than not related to the injury in service, since the 
Veteran's degenerative disc disease is progressive in nature 
and there was no evidence of a long term disability following 
the in service injury.

Of record are several certifications provided by the 
Veteran's health care provider for a serious illness, 
presumablely to justify his use of FMLA (The Family & Medical 
Leave Act).  These insicat that he has a herniated disc which 
caused severe muscle spasm.  The date the condition commended 
is reported as May 2005.  The probably duration of the 
condition is reported as four years.  

To the extent that the Veteran is shown to have a back 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  There must be a 
nexus to active service.  In this case, although the Veteran 
experienced a back injury in service, the Board finds that 
injury was acute and transitory in nature, as there is no 
evidence that the Veteran was treated for that injury again 
after the initial episode, despite being seen on many other 
occasions for many other ailments.  There is no evidence of 
record that the Veteran was treated for a back disorder 
within twelve months of his separation from service in 1995, 
and the Veteran has not claimed otherwise.

There is no evidence of record to suggest that the current 
back disorder existed until May 2005, when the Veteran was 
seen for a work-related back injury.  The absence of any 
diagnosis of the claimed a back disorder in the service and 
post-service medical records between the April 1978 injury 
and the May 2005 injury constitutes negative evidence tending 
to disprove the assertion that the Veteran's in service back 
injury was anything more than acute and transitory.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  The lack of 
any medical evidence of symptoms suggestive of a back 
disorder until over twenty-five years after the in service 
injury is evidence which tends to show that the current back 
disorder was not incurred in service.

In addition, there is affirmative evidence that the Veteran's 
back disorder is not related to the in service injury.  This 
evidence is the January 2007 VA examiner's opinion that the 
in service injury was too remote in time to be related to the 
current back disorder.  As this opinion was based on physical 
examination of the Veteran and review of the claims file and 
the Veteran's history, the Board finds that it is evidence 
against the Veteran's claim.

The only evidence supporting the Veteran's claims that a back 
disorder is related to service are the Veteran's own 
statements.  The Veteran testified at his hearing in December 
2009 that his back had bothered him but it was not severe 
enough to seek treatment until 2005.  The Veteran is 
certainly competent to testify as to his own symptoms.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, 
the Veteran's testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The credibility of the Veteran's 
allegations is dubious,  During the course of his claim 
before the RO and his appeal before the Board, he did not 
report a work-related accident to the VA examiner when seen 
in 2007, he failed to note such an accident when he filed his 
claim in 2006, and he testified that he had no accidents to 
his back between the time he got out of service and the time 
that he was seen by a physician in 2005.  This information is 
contradicted by evidence from the office of workers' 
compensation programs and an April 2007 letter to his doctor 
who indicates in his response that the Veteran's work-related 
diagnosis is disc bulge L5-S1, lumbago, and muscle strain.  
Hence, his allegations that his back had bothered him since 
service are given no weight in this decision.

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current back 
disorder is in any way linked to any incident of his active 
service. There is no competent medical opinion of record that 
provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current back disorder and 
his active service.

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's back disorder is not 
related to his active service.  While it is apparent that the 
Veteran currently has a back disorder, the medical evidence 
of record as a whole supports the proposition that there is 
no etiological relationship between the origin and/or 
severity of the a back disorder and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a back 
disorder.


ORDER

Service connection for a back disorder is denied.


REMAND
The veteran claims service connection for bilateral hearing 
loss.  Acoustic trauma in service is conceded.  He has been 
provided a VA examination for hearing loss during the course 
of this appeal.  

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. 
at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
supra.  

The Veteran's last VA examination was in January 2007.  At 
his hearing, he reported that since that examination his 
hearing loss was become worse and he had developed ringing in 
his ears.  Hence, a more contemporaneous examination is 
required.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (when 
the available evidence is too old for adequate evaluation of 
the Veteran's current symptomatology, the duty to assist 
requires providing a new examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of his hearing loss.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent documents should 
be reviewed, including service treatment 
records, VA and private treatments 
records, and the statements of the 
Veteran.  The examiner should conduct a 
complete history and note whether the 
Veteran's hearing loss qualifies as a 
disability for VA purposes.

For the purposes of applying VA laws, 
impaired hearing will be considered to be 
a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 500, 
1000, 2000, 3000, and 4000 hertz are 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

If the Veteran's hearing loss qualifies as 
a disability for VA purposes, then the 
examiner should offer an opinion as to 
whether the Veteran's current hearing loss 
at least as likely as not is related to 
service (acoustic trauma is conceded) or a 
service-connected disability.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.

2.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


